UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4419
CHRISTOPHER CANADA,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-00-410)

                  Submitted: November 29, 2001

                      Decided: December 7, 2001

Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Benjamin H. White, Jr., United States
Attorney, Lisa B. Boggs, Assistant United States Attorney, Greens-
boro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. CANADA
                               OPINION

PER CURIAM:

   Christopher Gram Canada appeals his seventy-three-month sen-
tence imposed after he pled guilty to transporting child pornography
in interstate commerce, in violation of 18 U.S.C.A. § 2252A(a)(1)
(West 2000). Canada’s attorney has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), raising one sentencing
issue on appeal but stating that, in his view, there are no meritorious
grounds for appeal. Canada was informed of his right to file a pro se
supplemental brief but has not done so. We affirm.
   Canada asserts that the district court erred in applying a five-level
enhancement under U.S. Sentencing Guidelines Manual § 2G2.2(b)(2)
(1998).* He reasons that using his computer to download two images
of child pornography for every one he received did not constitute dis-
tribution. We rejected a similar claim in United States v. Williams,
253 F.3d 789 (4th Cir. 2001).
   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. We therefore affirm. This
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move in this
court for leave to withdraw from representation. Counsel’s motion
must state that a copy thereof was served on the client.
   We deny counsel’s motion to withdraw and dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.
                                                             AFFIRMED

   *Canada was sentenced in May 2001. Although the court should have
used the 2000 version of the Sentencing Guidelines, which was in effect
at the time Canada was sentenced, see USSG § 1B1.11(a), any error was
harmless because Canada would receive the same sentence under either
the 1998 or 2000 version.